Citation Nr: 1433749	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-18 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability, claimed as secondary to a right knee disability.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2002 to November 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in record.  At the hearing the Veteran requested, and was granted, a 30 day abeyance period for the submission of additional evidence.  Additional evidence (the Veteran's statement and private medical records- in connection with his GERD claim) was received without a waiver of RO consideration.

At the October 2013 hearing, the Veteran's representative stated that the Veteran's service connected left wrist disability "has continued to bother him and get worse."  The matter of the rating for a left wrist disability has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for GERD and for left and right knee disabilities are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the Veteran has (or during the pendency of this claim to have had) a hearing loss disability of either ear by VA standards. 

2.  It is reasonably shown that the Veteran has tinnitus which began in service and has persisted.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding tinnitus, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  Regarding bilateral hearing loss, the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication.  Letters in October 2009 (prior to the rating decision on appeal) and March 2012 explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate. 

The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  The RO arranged for a VA audiological evaluation in March 2011.  The report of the evaluation is adequate for rating purposes, as it includes all necessary findings and the opinion offered reflects familiarity with the Veteran's medical history, and includes rationale that is supported by citation to factual evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The medical evidence of record is sufficient to decide the claims addressed on the merits.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2013 Travel Board hearing, the undersigned indicated that the hearing would address the issues on appeal.  The hearing focused on the elements necessary to substantiate the claims, including that there must be evidence of the claimed disability and of a nexus to service.  The representative and the undersigned asked questions to elicit testimony regarding the etiology of tinnitus (and it was noted that there was no evidence of a hearing loss disability (as defined).  The Veteran's testimony reflects that he is aware of what is necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that the mandates of Bryant have been satisfied.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of : A current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the current claimed disability and the disease or injury incurred or aggravated in-service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of those frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's DD Form 214 and other documents in the record reflect that his primary military occupation specialty was in helicopter maintenance.  He has testified that he also worked near/on engines.  It is not in dispute that he was exposed to the type of noise trauma that is associated with servicing helicopters.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnoses relating to hearing loss or tinnitus. 

At the October 2013 hearing, the Veteran testified that his tinnitus began in 2003 and has become progressively worse.  

On March 2011 VA audiological evaluation, the examiner noted there was normal hearing at all frequencies to 6000 Hertz (HZ) on audiograms from April 2002 to October 2005 (with the exception a May 2003 audiogram showing a 55 decibel threshold at 6000 Hz in the left ear).  The Veteran complained of having hearing loss which causes him to turn up the television and to ask speakers to repeat what was said.  He also reported recurrent tinnitus which makes it difficult for him to hear.  Audiometry revealed that puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
15
15
LEFT
10
5
10
15
10

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left.  The examiner noted that the examination results showed hearing within normal limits, and opined "[g]iven the fact that the records are silent for any complaint of tinnitus while the veteran was in the military, and given the fact that the veteran's hearing is within normal limits and his DPOAEs are all present, it is less likely than not that the tinnitus that the veteran is complaining of is due to military noise exposure."  

Hearing Loss

As noted above, it is not in dispute that the veteran was exposed to noise trauma in service.  However, the initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that he currently has (or during the pendency of the claim/appeal has had) the disability for which service connection is sought (a hearing loss disability in either ear, or both).  In the absence of proof of current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

While the Veteran has reported a perception of decreased hearing acuity, audiometry is necessary to establish that there is indeed a hearing loss disability.  See 38 C.F.R. § 3.385.  There is no audiometry that shows that he now has (or since he filed his claim has had) a hearing loss disability as defined in 38 C.F.R. § 3.385 in either ear.  March 2011 official audiometry showed normal hearing at all relevant frequencies.

As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a bilateral hearing loss disability, the threshold requirement for substantiating a claim of service connection for such disability is not met.  Without competent evidence of a hearing loss disability that meets the criteria of 38 C.F.R. § 3.385, he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  

[The Veteran is advised that future audiometry showing a hearing loss disability may be a basis for reopening this claim.]

Tinnitus

The Veteran claims he has tinnitus that had its onset in service.  It is not in dispute that he has tinnitus; the medical evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Furthermore, based on the Veteran's occupational specialty in service (helicopter maintenance), it may readily be conceded that he was exposed to hazardous noise levels in service. 

The Board finds that the competent evidence of record reasonably supports the Veteran's allegation that his tinnitus became manifest in service, and has persisted since.  While there are no complaints of, or treatment for, tinnitus noted in his STRs, the Board observes that ringing or buzzing in the ears, while annoying, might not be a complaint that is readily reported.  Following service, the Veteran has consistently reported that he has experienced tinnitus for many years.  Significantly, in providing the opinion against the Veteran's claim for service connection for tinnitus, the VA audiologist did not discount the Veteran's account of onset in service and persistence since as not credible.  The Board finds the Veteran's  statements and testimony to be  credible and competent evidence strongly supporting that his tinnitus began in service and has persisted since.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Resolving remaining reasonable doubt in the Veteran's favor (as require; see 38 C.F.R. § 3.102), the Board finds that it is shown that his tinnitus became manifest in service and has persisted since.  The requirements for establishing service connection are met.  Service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted.


REMAND

The Veteran has testified that within one year following his service discharge he received treatment at Fort Dix, including for knee complaints,.  The record also shows that was seen at the Philadelphia VA Medical Center (MC).  The most recent Philadelphia VAMC treatment records associated with the record are dated in November 2010.  Further, in November 2013, the Veteran submitted copies of private treatment records (of October 2006 treatment for complaints of heartburn and a July 2007 order for a gastric emptying scan).  [As noted above he did not waive AOJ initial consideration of the private treatment records; the AOJ will have opportunity to review them in the first instance on remand.]   Complete updated records of VA and private treatment for the disabilities at issue are pertinent evidence which must be secured; any VA records are constructively of record.

The Veteran contends that he is entitled to service connection for GERD because he was treated for gastrointestinal complaints in service and his similar postservice gastrointestinal complaints have been diagnosed as GERD (VA treatment records show GERD to be an active problem).  He claims that his right knee disorder began in service and was treated at Fort Dix within one year following separation, and alternatively that his left knee disorder is secondary to his right knee disorder.  Examinations are needed to determine the diagnosis, nature, and etiology of any GERD and right and knee disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for gastrointestinal and knee disabilities since his separation from service in November 2005, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the record).  He should be notified if any records he identifies are not received pursuant to the AOJ's request.  The AOJ must specifically secure complete records of all treatment he has received for such disabilities at the Philadelphia, Pennsylvania, VAMC since November 2010; at the Fort Dix, New Jersey, VA Community Based Outpatient Clinic since his discharge from service in November 2005; and from the private providers who treated him in October 2006 and July 2007.

2.  After the development requested above is completed, the AOJ should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any right or left knee disability(ies).  The examiner must review the entire record in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following: 

a)  Identify (by diagnosis) each right and left knee disability found.   
b)  Identify the likely etiology for each chronic knee disability diagnosed.  Specifically, is any right knee disability entity at least as likely as not (a 50 % or better probability) related to the Veteran's military service/events or manifestations noted therein (incurred or aggravated therein)? Is any left knee disability diagnosed shown to at least as likely as not have been caused or aggravated by a right knee disability that is determined to have been incurred or aggravated in service .

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his GERD.  The examiner should review the claims file, examine the Veteran, and respond to the following:

Based on the factual evidence of record (and considering the Veteran's lay testimony), please identify the likely etiology for the Veteran's GERD.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to (was incurred in or aggravated by) the Veteran's active duty service/is related to complaints or symptoms therein?

The examiner must explain the rationale for all opinions, citing to supporting clinical data/lay statements, as deemed appropriate.

4.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


